Citation Nr: 1732730	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-19 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for headaches, claimed as secondary to service-connected gastroesophageal reflux disease, gastrointestinal conditions, and temporomandibular joint dysfunction (TMJ) with Costen syndrome. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and K.M.


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to September 1982 and from February 2003 to May 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied, in pertinent part, service connection for headaches. 

Thereafter, in August 2015, the Veteran testified at a Travel Board hearing before the undersigned Veteran Law Judge (VLJ) in Columbia, South Carolina.  A transcript of this hearing was prepared and associated with the claims file.  In a letter sent in January 2017, the Veteran was informed that the Veterans Law Judge who presided at his August 2015 hearing was no longer employed by the Board.  He was also informed of his options for another Board hearing.  In correspondence received in February 2017, the Veteran indicated that he did not wish to appear at another Board hearing.

With respect to the claim for service connection for headaches, the Board notes that the issue has been characterized by the RO as one for service connection secondary to the Veteran's service-connected gastroesophageal reflux disease with hiatal hernia and gastrointestinal problems.  During the Veteran's August 2015 hearing before a Veteran's Law Judge (VLJ), the Veteran stated that he believed his headaches were secondary to his service-connected temporomandibular joint dysfunction (TMJ) with Costen syndrome.  Accordingly, the Veteran's claim has been expanded to include secondary service connection to the Veteran's service-connected TMJ with Costen syndrome.   See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The issue of service connection for a heart condition, claimed as secondary to service-connected gastroesophageal reflux disease with hiatal hernia and gastrointestinal problems was granted by the RO in an October 2016 rating decision.  As such, this issue has been resolved and is not before the Board.  See 38 C.F.R. § 20.200 (2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This matter was previously before the Board in December 2015 but was remanded to the agency of original jurisdiction (AOJ) for further development.  The requested development has been completed and the claim is now properly before the Board. 


FINDING OF FACT

The Veteran's headaches were proximately due to his service-connected TMJ dysfunction with Costen syndrome.


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

The Veteran has claimed service connection for headaches, to include as secondary to his service-connected TMJ dysfunction with Costen syndrome.  In an August 2015 hearing, the Veteran indicated his service-connected jaw pain would often lead to headaches, typically after eating.

To warrant entitlement to secondary service connection, the Veteran needs to establish that his current disability, headaches, was caused or aggravated by his service-connected disabilities, TMJ.  38 C.F.R. § 3.310.  
   
In August 2017, the Board obtained a Veterans Health Administration (VHA) medical opinion regarding if it was more likely than not that the Veteran's headaches were the result of his service-connected disabilities.  After review of the Veteran's claims file, the medical examiner determined it was at least as likely as not that the Veteran's current headaches were caused by his service connected TMJ.  The examiner noted that TMJ "causes strain of the ipsilateral temporalis muscle which often results in chronic headaches," and that headaches were a recognized facet of Costen syndrome.  

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the probative evidence supports an entitlement to service connection for headaches, secondary to the Veteran's service-connected TMJ with Costen syndrome.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310.  




ORDER

Entitlement to service connection for headaches is granted.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


